


EXHIBIT 10.112








AGREEMENT OF PURCHASE AND SALE


UNIVERSITY PARK VILLAGE,
FORT WORTH, TEXAS




By and Between


UPV Corporation,
a Delaware corporation,
Seller


and


Glimcher Properties Limited Partnership,
a Delaware limited partnership,




--------------------------------------------------------------------------------




Purchaser




DATED: December 6, 2012






3


AGREEMENT OF PURCHASE AND SALE
UNIVERSITY PARK VILLAGE, FORT WORTH, TEXAS




THIS AGREEMENT OF PURCHASE AND SALE ("Agreement") is made and entered into this
6th day of December, 2012 by and between UPV Corporation, a Delaware corporation
("Seller"), having an address of c/o Heitman Capital Management LLC, 191 North
Wacker Drive, Suite 2500, Chicago, Illinois 60606, Attention: Howard J. Edelman;
facsimile number (312) 541-6738, and Glimcher Properties Limited Partnership, a
Delaware limited partnership ("Purchaser"), having an address of 180 East Broad
Street, Columbus, Ohio 43215; facsimile number (614) 621-9321.


RECITALS


Seller is the owner of a parcel of real estate in Fort Worth, Texas, legally
described on Exhibit A attached hereto (the "Land") and all buildings and
improvements thereon (collectively, the "Real Property", which together with any
and all personal property and appurtenances thereto is collectively referred to
as the "Property"), commonly known as University Park Village. The Property
includes a lifestyle center.


Subject to and on the terms and provisions of and for the considerations set
forth in this Agreement, Seller has agreed to sell, and Purchaser has agreed to
buy, the Property.


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.    Definitions. As used in this Agreement, the following terms have the
following meanings:


Closing. The closing of the purchase and sale transaction contemplated herein.


Closing Date. As agreed between Seller and Purchaser but no later than January
7, 2013.


Due Diligence Period. The period commencing on the date of this Agreement and
ending at 5:00 p.m. (Chicago time) on January 2, 2013.






--------------------------------------------------------------------------------




Escrow Company. Near North National Title LLC, 222 N. LaSalle Street, Chicago,
Illinois 60601 Attn: Cindy M. O'Donohue, President, 312.419.3918.


Property. Shall have the meaning ascribed in the Recitals. There shall be
RESERVED from the conveyance of the Property for Seller and Seller's successors
and assigns all of Seller's right, title, and interest in and to the oil, gas,
and other minerals that are in, under, and that may be produced from the Land
and all of Seller's right, title and interest in and to that certain Paid-Up Oil
and Gas Lease dated August 2, 2010, with Chesapeake Exploration, L.L.C. (the
"Oil and Gas Lease"); provided, however, that Seller and Seller's successors and
assigns shall not have the right of ingress and egress over the surface of the
Land for the purpose of mining, drilling, storing, transporting, exploring, or
developing the oil, gas, or other minerals, but Seller and Seller's successors
and assigns shall be entitled to produce the oil, gas, or other minerals that
are under the Land from wells located and bottomed on other land or by means of
one or more wellbores drilled directionally into the subsurface of the Land from
other land so long as the wellbore enters the subsurface of the Land at a depth
at least five hundred (500) feet beneath the surface, and these retained rights
are expressly excluded from the Property. This reservation will be reserved in
the Deed, and the reservation and Oil and Gas Lease will be a Permitted
Exception (as each term is hereinafter defined).


Proposal. The form of a "Proposal", whether an "Existing Proposal" as defined in
Section 5.8 herein or a "New Proposal" as defined in Section 15(a) (vi) hereof,
which shall contain a description of the economic terms of any proposed lease,
amendment, or cancellation.


Title Company. Fidelity National Title.


2.    Sale; Purchase Price.


2.1    Subject to the terms and provisions hereof, Seller agrees to sell and
convey to Purchaser, and Purchaser agrees to purchase from Seller the Property.


2.2    The total purchase price (hereinafter called the "Purchase Price") to be
paid by Purchaser to Seller for the Property shall be One Hundred Five Million
and no/100 Dollars ($105,000,000.00). The Purchase Price shall be payable in the
following manner:


(a)    Earnest Money. Purchaser shall, within two (2) business days after the
full execution and delivery of this Agreement, deposit with the Escrow Company,
as escrow agent, the amount of Two Million Five Hundred Thousand and 00/100
Dollars ($2,500,000.00) (together with all interest earned thereon, the "Initial
Earnest Money") which Initial Earnest Money shall be in the form of a wire
transfer of immediately available United States of America funds. The Initial
Earnest Money shall become nonrefundable at 5:00 p.m. (Chicago time) on the last
day of the Due Diligence Period unless this Agreement is terminated prior to
such time. Unless this Agreement is terminated pursuant to Section 3.2(b), then
not later than one (1) business day after the expiration of the Due Diligence
Period, Purchaser shall deposit with the Escrow Company an additional amount of
Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00), which
shall be nonrefundable upon deposit (together with all interest earned thereon,
the "Additional Earnest Money"). The Initial Earnest Money and the Additional
Earnest Money, to the extent delivered by Purchaser pursuant to this Agreement,
are collectively referred to as the "Earnest Money." If Purchaser does not
timely




--------------------------------------------------------------------------------




deliver the Initial Earnest Money as provided in this Section 2.2(a), then this
Agreement shall be null and void, and neither party shall have any right or
obligation hereunder. If Purchaser does not deliver the Additional Earnest
Money, if due, within one (1) business day of the expiration of the Due
Diligence Period as provided in this Section 2.2(a), then such failure shall
constitute a default by Purchaser. The Earnest Money shall be held and disbursed
by the Escrow Company acting as escrow agent pursuant to the Earnest Money
Escrow Agreement in the form of Exhibit B attached hereto which the parties have
executed simultaneously with this Agreement. The Earnest Money shall be invested
in a federally issued or insured interest bearing instrument and shall be paid
to the party to which the Earnest Money is paid pursuant to the provisions
hereof. If the sale hereunder is consummated in accordance with the terms
hereof, the Earnest Money shall be applied to the Purchase Price to be paid by
Purchaser at the Closing. In the event of a default hereunder by Purchaser or
Seller, the Earnest Money shall be applied as provided herein.


(b)    Cash Balance. Purchaser shall pay the balance of the Purchase Price,
subject to the prorations described in Section 5 below, in cash (the "Cash
Balance") by wire transfer of immediately available United States of America
funds to the Escrow Company in accordance with the terms and conditions of this
Agreement, so that Seller shall receive such payment in its designated account
no later than 11:00 am (Chicago time) on the Closing Date.


3.    Conditions Precedent. In the event any of the conditions set forth in
Sections 3.2(b), 3.3, or 3.4 below shall not have been fulfilled, accepted or
deemed accepted or waived as provided herein on or before the applicable dates
specified herein, Seller shall not be in default hereunder and shall have no
liability as a result thereof, and Purchaser's sole right and remedy as a result
thereof shall be the right to terminate this Agreement by giving written notice
thereof to Seller on or before the respective dates specified herein, and
thereupon all Earnest Money shall be refunded to Purchaser and neither party
shall have any further rights or obligations hereunder, except for the Surviving
Obligations (as hereinafter defined).


3.1    Seller's Deliveries. Seller has delivered or made available to Purchaser
complete copies of the following items pertaining to the Property to the extent
in Seller's actual possession ("Submission Materials"):


(a)    all leases, occupancy agreements, and amendments thereto relating to the
Property (the "Leases"), which are listed on Schedule 1;


(b)    reciprocal easement agreements;


(c)    all service contracts and equipment leases relating to the Property (the
"Service Contracts"), which are listed on Schedule 2;


(d)    year-to-date operating statement for the current year and year-end
operating statements for the last two calendar years;


(e)    copies of the real estate tax bills for the current year and prior year;


(f)    any existing environmental reports, including any Phase I environmental
report;






--------------------------------------------------------------------------------




(g)    the existing survey (the "Existing Survey");


(h)    plans and specifications; and


(i)
the most recent tenants' sales reports.

    
In the event this Agreement terminates for any reason, Purchaser shall
immediately return to Seller all information delivered by Seller or Seller's
agent(s) to Purchaser or Purchaser's agent(s). The foregoing provision shall
survive termination of this Agreement.


Any failure of Seller to timely deliver or make available any of the Submission
Materials shall not extend the Due Diligence Period beyond the period prescribed
in Section 1, and Purchaser's sole and exclusive remedy for any such failure
shall be to terminate this Agreement prior to the expiration of the Due
Diligence Period in accordance with the provisions of Section 3.2 (b). Except as
expressly set forth in Section 6, Seller makes no representation or warranty,
express or implied, as to the accuracy or completeness of the information
contained in the Submission Materials, and Purchaser acknowledges that the
Submission Materials will be for informational purposes only and shall not give
Purchaser any cause of action against Seller or the preparer, absent an
agreement from the preparer that Purchaser is entitled to rely on a particular
matter.


3.2    Due Diligence. Purchaser and its representatives shall be permitted to
enter upon the Property at any reasonable time and from time to time during the
Due Diligence Period to examine, inspect and investigate the Property as well as
all records and other documentation provided by Seller or located at the
Property (collectively, "Due Diligence"). The Due Diligence shall be subject to
the terms, conditions and limitations set forth in this Section 3.2 and
Purchaser's conduct thereof shall be in strict compliance with its covenants and
agreements contained herein.


(a)    Purchaser shall have a right to enter upon the Property for the purpose
of conducting its Due Diligence provided that in each such instance (i)
Purchaser notifies Seller of its intent to enter the Property to conduct its Due
Diligence not less than forty-eight (48) hours prior to such entry; (ii) the
date and approximate time period are scheduled with Seller; and (iii) Purchaser
is in full compliance with the insurance requirements set forth in Section
3.2(f) hereof. At Seller's election, a representative of Seller shall be present
during any entry by Purchaser or its representatives upon the Property for
conducting its Due Diligence. Purchaser shall take all necessary actions to
ensure that neither it nor any of its representatives interfere with the tenants
or ongoing operations occurring at the Property. Purchaser shall not cause or
permit any mechanic liens, materialmen's liens or other liens to be filed
against the Property as a result of its Due Diligence.


(b)    Purchaser shall have until the expiration of the Due Diligence Period to
conduct its Due Diligence and, in Purchaser's sole discretion, to determine
whether the Property is acceptable to Purchaser. Purchaser may, for any or no
reason, terminate this Agreement by giving written notice of termination to
Seller on or before the expiration of the Due Diligence Period. If Purchaser
does not timely give notice of termination as aforesaid, Purchaser shall be
deemed to have elected to purchase the Property in accordance with the terms and
conditions of this Agreement, the condition precedent set forth in this Section
3.2(b) shall be deemed satisfied and this Agreement shall continue in full force
and effect. In the event of such termination, the Earnest Money shall be
returned to




--------------------------------------------------------------------------------




Purchaser and neither party shall have any further obligations to the other
party hereunder, except for the Surviving Obligations.


(c)    During the Due Diligence Period, Purchaser shall notify Seller in writing
requesting termination of any or all of the terminable Service Contracts that
Purchaser wishes to terminate (the "Terminated Service Contracts"). Following
the expiration of the Due Diligence Period, Seller shall send termination
notices to the service providers of the Terminated Service Contracts. Purchaser
shall assume (i) the Terminated Service Contracts for any period between the
Closing Date and the date of termination of the Terminated Service Contracts and
(ii) all Service Contracts listed on Schedule 2 other than the Terminated
Service Contracts. Any termination fees due with respect to the Terminated
Service Contracts shall be payable by Purchaser.


(d)    Purchaser shall have the right to conduct, at its sole cost and expense,
any inspections, studies or tests that Purchaser deems appropriate in
determining the condition of the Property, provided, however, Purchaser is not
permitted to perform any sampling, boring, drilling or other physically
intrusive testing into the structures or ground comprising the Property,
including, without limitation, a Phase II environmental assessment, without (i)
submitting to Seller the scope and specifications for such testing; and (ii)
obtaining the prior written consent of Seller for such testing, which consent
shall not be unreasonably withheld, denied or delayed, except in connection with
ground water testing, in which case Seller may withhold its consent in its sole
and absolute discretion.


(e)    Prior to Closing, Purchaser agrees and covenants with Seller not to
disclose to any third party (other than lenders, accountants, attorneys and
other professionals and consultants in connection with the transaction
contemplated herein) without Seller's prior written consent, unless Purchaser is
obligated by law to make such disclosure, any of the reports or any other
documentation or information obtained by Purchaser which relates to the Property
or Seller in any way, all of which shall be used by Purchaser and its agents
solely in connection with the transaction contemplated hereby. In the event that
this Agreement is terminated, Purchaser agrees that all such information will
continue to be held in strict confidence.


(f)    Purchaser agrees to indemnify, protect, defend and hold Seller and its
partners, trustees, beneficiaries, shareholders, members, managers, advisors and
other agents and their respective partners, trustees, beneficiaries, employees,
officers, directors and shareholders (collectively, the "Indemnified Parties")
harmless from and against any and all liabilities, demands, actions, causes of
action, suits, claims, losses, damages, costs and expenses (including, without
limitation, reasonable attorneys' fees, court costs and litigation expenses)
suffered or incurred by any of the Indemnified Parties as a result of or in
connection with any activities of Purchaser (including activities of any of
Purchaser's employees, consultants, contractors or other agents) relating to the
Property, including, without limitation, mechanics' liens, damage to the
Property, injury to persons or property resulting from such activities in
connection therewith and LIABILITIES, DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS,
CLAIMS, LOSSES, DAMAGES, COSTS AND EXPENSES CAUSED BY OR IN ANY WAY CONTRIBUTED
TO BY THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES. In the event that the
Property is disturbed or altered in any way as a result of such activities,
Purchaser shall promptly restore the Property to its condition existing prior to
the




--------------------------------------------------------------------------------




commencement of such activities which disturb or alter the Property.
Furthermore, Purchaser agrees to maintain and cause any of its representatives
or agents conducting any Due Diligence to maintain and have in effect commercial
general liability insurance with (i) limits of not less than Two Million and
00/100 Dollars ($2,000,000.00) per occurrence for personal injury, including
bodily injury and death, and property damage, (ii) UPV Corporation and Heitman
Capital Management LLC ("HCM") named as additional insured parties, and (iii)
waiver of subrogation. Purchaser shall deliver to Seller a copy of the
certificates of insurance effectuating the insurance required hereunder prior to
the commencement of such activities which certificates shall provide that such
insurance shall not be terminated or modified without at least thirty (30) days'
prior written notice to Seller.


(g)    Purchaser acknowledges and agrees that it shall have no right to review
or inspect any of the following: (i) internal memoranda, correspondence,
analyses, documents or reports prepared by or for Seller or an affiliate of
Seller in connection with (A) this Agreement, (B) the transaction contemplated
by this Agreement, or (C) the acquisition of the Property by Seller (other than
environmental reports, if any), (ii) communications between Seller and HCM, and
(iii) appraisals or other valuations of the Property in the possession of Seller
or HCM.


(h)    Purchaser agrees and covenants with Seller not to conduct or cause to be
conducted any written or oral communications with any tenant regarding
renegotiating current lease terms or renewal lease terms.


(i)    Sections 3.2(e) and 3.2(f) and such provisions in this Agreement
designated as surviving shall survive Closing or any termination of this
Agreement (collectively, the "Surviving Obligations").


3.3    Title and Survey. Seller shall, at Seller's sole cost and expense, obtain
and deliver to Purchaser for Purchaser's review a Texas standard form of Title
Commitment for Title Insurance along with a copy of each instrument listed as an
exception thereon (the "Title Commitment") on the Real Property issued by the
Title Company and the Existing Survey. During the Due Diligence Period,
Purchaser shall have the right to obtain, at its sole cost and expense, any
desired endorsements to the Title Commitment which are available. During the Due
Diligence Period, Purchaser may elect to obtain at Purchaser's sole cost and
expense an amendment to the Existing Survey (the "Amended Survey"). Purchaser
shall have until December 20, 2012 (such date being referred to as the "Title
Review Date") for examination of Title Commitment and Existing Survey and the
making of any objections thereto, said objections to be made in writing and
delivered to Seller on or before the Title Review Date. If Purchaser shall fail
to make any objections on or before the Title Review Date, Purchaser shall be
deemed to have accepted all exceptions to the Title Commitment and the form and
substance of the Existing Survey and all matters shown thereon; all such
exceptions and matters and any exceptions or matters caused by or through
Purchaser shall be included in the term "Permitted Exceptions" as used herein.
In the event Purchaser elects to obtain the Amended Survey, then Purchaser shall
have until the expiration of the Due Diligence Period for examination of the
Amended Survey and the making of objections only to matters shown thereon that
were not shown on the Existing Survey, such objections to be made in writing and
delivered to Seller on or before the expiration of the Due Diligence Period
along with a copy of the Amended Survey. If Purchaser shall fail to make any
such objections to the Amended Survey on or before the expiration of the Due
Diligence Period, Purchaser shall be deemed to have accepted the form and
substance of the Amended




--------------------------------------------------------------------------------




Survey and all matters shown thereon; all such exceptions and matters and any
exceptions or matters caused by or through Purchaser shall be included as
Permitted Exceptions. If any objections to (i) the Title Commitment or Existing
Survey are made on or before the Title Review Date, or (ii) the Amended Survey
with respect to matters not shown on the Existing Survey are made on or before
the expiration of the Due Diligence Period, then Seller shall have the right,
but not the obligation, to (w) cure (by removal, endorsement or otherwise) such
objections on or before the Closing Date or (x) terminate this Agreement by
giving notice to Purchaser on or before the date which is two (2) business days
after the Due Diligence Period. If no such notice from Seller concerning such
election is received by Purchaser by such date, then Seller shall be deemed to
have elected not to cure any such objections. If this Agreement is not so
terminated by Seller, and any such objections are not cured by Seller by the
scheduled Closing Date, then Purchaser may as its only option, elect to either:
(y) waive such objection(s) and consummate the transaction contemplated by this
Agreement without adjustment to the Purchase Price; or (z) terminate this
Agreement, in which event the Earnest Money shall be returned to Purchaser and
neither party shall have any further obligations to the other party except for
the Surviving Obligations.


3.4    Tenant Estoppels. Seller shall have delivered to Purchaser, no later than
three (3) days prior to the Closing Date, estoppel certificates, substantially
in the form of Exhibit C attached hereto or in the form of estoppel required
under such tenant's lease or on a national tenant's estoppel form, from (a) all
tenants leasing in excess of 7,000 square feet (the "Major Tenants"), (b) each
of Apple and Lululemon (collectively, the "Identified Tenants"), and (c)
additional tenants such that along with the estoppel certificates from the Major
Tenants and the Identified Tenants, Purchaser shall have received estoppel
certificates from at least seventy-five percent (75%) of the square footage of
the Property currently leased. The requirements set forth in this Section 3.4
are referred to herein as the "Tenant Estoppel Requirements." For purposes of
the foregoing, a tenant shall not be considered to be leasing the Property if
the term of its lease is month-to-month or expires within six (6) months after
the Closing Date. An estoppel certificate shall not fail to qualify as an
acceptable estoppel certificate if the applicable tenant (1) inserts "to
tenant's knowledge" or "in all material respects" or other similar knowledge or
materiality qualification to any of the statements contained in its estoppel
certificate; (2) delivers an estoppel certificate that does not contain any more
information than that which the tenant is required to give under its Lease; or
(3) inserts "approximately" or other similar qualification to the amount of
square feet leased by the tenant. Seller shall not be in default under this
Agreement or have any liability to Purchaser if Seller is unable to obtain any
of the foregoing described estoppel certificates. If Seller does not satisfy the
Tenant Estoppel Requirements by the date that is three (3) days prior to the
Closing Date, then upon written notice to the other, either party has the right
to extend the Closing Date twice by up to one (1) week per extension to provide
additional time for Seller to satisfy the Tenant Estoppel Requirements provided
that the Closing Date shall not be extended by more than a total of two (2)
weeks. If Seller does not satisfy the Tenant Estoppel Requirements by the second
extended Closing Date, then Purchaser may elect to either (y) waive the Tenant
Estoppel Requirements and proceed to Closing without adjustment to the Purchase
Price or (z) terminate this Agreement pursuant to Section 4.4.


4.    Closing; Conditions; Deliveries.


4.1    Place of Closing. The Closing shall be held on the Closing Date in the
offices of the Escrow Company or at any other location mutually acceptable to
the parties.




--------------------------------------------------------------------------------






4.2    Condition to Parties' Obligation to Close. In addition to all other
conditions set forth in this Agreement, the obligation of Seller, on the one
hand, and Purchaser, on the other hand, to consummate the transaction
contemplated hereunder shall be contingent upon the following:


(a)    The other party's representations and warranties contained herein shall
be true and correct in all material respects as of the date of this Agreement
and the Closing Date;


(b)    As of the Closing Date, the other party shall have performed its
obligations hereunder in all material respects and all deliveries to be made at
Closing by such other party have been tendered;


(c)    As of the Closing Date, there shall exist no pending action, suit or
proceeding with respect to the other party before or by any court or
administrative agency which seeks to restrain or prohibit, or to obtain damages
or a discovery order with respect to, this Agreement or the consummation of the
transactions contemplated hereby; and


(d)    As of the Closing Date, the Title Company shall be irrevocably committed
to deliver to Purchaser an Owner Policy of Title Insurance (the "Owner's Title
Policy"), delivered in due course by the Title Company after Closing, issued by
the Title Company on the standard form in use in the State of Texas, in the full
amount of the Purchase Price, dated as of the Closing Date, insuring Purchaser's
fee simple title to the Real Property to be good and indefeasible subject only
to Permitted Exceptions and others approved by Purchaser in writing, and the
standard printed exceptions, insuring title to the Real Property to be vested in
Purchaser; provided, however:


(i)    The exception as to area and boundaries may, at the option and expense of
Purchaser, be deleted except for only "shortages in area";


(ii)    The standard exception as to restrictive covenants shall either be
deleted or except only restrictive covenants that are Permitted Exceptions;


(iii)    The exception as to standby fees and taxes shall be limited to standby
fees and taxes for the year of Closing and subsequent years, and subsequent
assessments for prior years due to changes in land usage or ownership; and
(iv)    There shall be no exception for parties in possession, other than the
tenants as tenants only pursuant to existing leases.


4.3    Deliveries. At Closing each party shall execute and deliver to the other
and/or the Escrow Company the following documents:


(a)    Seller shall deliver to Purchaser and/or the Escrow Company:


(i)    a deed (the "Deed") to the Property in recordable form, duly executed by
Seller and acknowledged and in substantially the same form as set forth in
Exhibit D attached hereto, conveying to Purchaser title to the Real Property,
subject to the Permitted Exceptions;






--------------------------------------------------------------------------------




(ii)    a bill of sale duly executed by Seller and in substantially the same
form as set forth in Exhibit E attached hereto, conveying to Purchaser title to
all personal property owned by Seller and located at the Real Property, if any;


(iii)    an assignment to Purchaser of the Leases duly executed by Seller and in
substantially the same form as set forth in Exhibit F attached hereto;


(iv)    an assignment to Purchaser of the Service Contracts and other contracts
being assumed hereunder, and the licenses and permits affecting the Property (to
the extent freely assignable), duly executed by Seller and in substantially the
same form as set forth in Exhibit G attached hereto;


(v)    a non-foreign transferor certification pursuant to Section 1445 of the
Internal Revenue Code and any similar provisions of applicable state law, in
substantially the same form as set forth on Exhibit H attached hereto;


(vi)    a certified resolution of Seller certifying that Seller has the legal
power, right and authority to consummate the sale of the Property; and


(vii)    originals of the Leases and keys to the Property.


(b)    Purchaser shall deliver to Seller or the Escrow Company:


(i)    the Cash Balance, by wire transfer, as provided in Section 2.2(b) hereof;


(ii)    an assumption duly executed by the Purchaser of the assignments
described in Sections 4.3(a)(iii) and (iv); and


(iii)    a certified resolution of Purchaser certifying that Purchaser has the
legal power, right and authority to consummate the purchase of the Property.


(c)    Seller and Purchaser shall jointly deliver to the Escrow Company:


(i)    A closing statement duly executed by each of Seller and Purchaser;


(ii)    All transfer declarations or similar documentation required by law, if
any;


(iii)    Letters to the tenants of the Property in the form of Exhibit I
attached hereto; and


(iv)    Notices in substantially the form of Exhibit J attached hereto to the
other party to each Service Contract assumed by Purchaser pursuant to Section
3.2(c) of this Agreement.


4.4    Permitted Termination. So long as a party is not in default hereunder, if
any condition to such party's obligation to proceed with the Closing hereunder
has not been satisfied or waived as of the Closing Date or such earlier date as
provided herein, such party may, in its sole discretion, terminate this
Agreement by delivering written notice to the other party before the Closing
Date or




--------------------------------------------------------------------------------




such earlier date required hereunder, or elect to close, notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition.


5.    Prorations. All items of income and expense shall be paid, prorated or
adjusted as of the close of business on the day prior to the Closing Date (the
"Proration Date") in the manner hereinafter set forth:


5.1    Purchaser shall be credited with (i) the amount of (A) all rents and (B)
all expense contributions, real estate tax contributions, and other
reimbursements from tenants ("Tenant Contributions") received by Seller and
attributable to any month commencing after the Closing Date, (ii) all unapplied
refundable cash security deposits held by Seller and which were made by tenants
under all Leases in effect as of the Closing Date, and (iii) all prepaid
security deposits for Leases whose terms have not commenced as of the Closing
Date.


5.2    All rents and Tenant Contributions for the month of Closing shall be
prorated between Purchaser and Seller based upon their respective days of
ownership for such month in which the Closing occurs. Neither Purchaser nor
Seller shall receive credit at Closing for any payments of rental obligations
due but not paid as of the Proration Date. At the time of the final calculation
and collection from tenants of Tenant Contributions for the calendar year in
which the Closing occurs, whether in the nature of a reconciliation payment or
full payment, in arrears, there shall be a reproration between Purchaser and
Seller as to the Tenant Contributions. Such reproration shall not be made on the
basis of a per diem method of allocation, but shall instead be apportioned
between Seller and Purchaser on the basis of the relative share of actual
expenses in question incurred by Seller and Purchaser for their respective
period of ownership during the calendar year in question. Seller covenants to
provide Purchaser with any information necessary to finalize such calculation.


5.3    Percentage rent, if any, shall be prorated between Purchaser and Seller
by utilizing the percentage rent payable for such lease year based upon the
actual days of ownership of the Property. There shall be no adjustment for
percentage rent payments until after the receipt of any percentage rent payments
made by the respective tenants.


5.4    Purchaser covenants to bill tenants for amounts due from tenants
attributable to periods prior to Closing (including, without limitation,
delinquencies and sums due with respect to the reconciliation of Tenant
Contributions for (x) the calendar year in which the Closing occurs, and (y) the
prior calendar year if Seller does not complete same prior to Closing providing
Seller prepares and provides Purchaser with the statements to be billed to each
tenant for the prior year) and diligently pursue collections from tenants. Any
amounts received from tenants after Closing shall be applied on a tenant by
tenant basis in the following order: (i) first on account of any amount then due
and payable or past-due and payable to Purchaser from such tenant, (ii) next, on
account of any amount due Seller from such tenant for the period up to and
including the Proration Date and (iii) finally, any balance then remaining to
Purchaser. Seller retains the right to pursue its remedies against tenants after
Closing for any delinquent payments or other amounts owed to Seller, except for
actions or proceedings affecting possession or landlord liens. However, Seller
will not exercise any such rights or remedies unless such amounts have not been
collected by Purchaser and paid to Seller within three (3) months after such
amounts were due and payable to Seller. Any money due to Seller under Sections
5.2, 5.3 or this Section 5.4 shall be remitted to Seller within ten (10)
business days after




--------------------------------------------------------------------------------




the end of each month in which Purchaser receives such money. Any money due to
Purchaser under Sections 5.2, 5.3 or this Section 5.4 shall be remitted to
Purchaser within ten (10) business days after the end of each month in which
Seller receives such money.


5.5    Operating expenses, including, without limitation, any prepaid expenses
such as permits, licenses and membership dues, shall be prorated between
Purchaser and Seller based upon the actual days of their respective ownership of
the Property utilizing the actual expenses or reasonable estimates.


5.6    Real estate taxes shall be prorated between Seller and Purchaser based
upon the actual days of ownership of the parties for the year in which Closing
occurs utilizing the most recent ascertainable tax bill(s). Seller and Purchaser
agree to reprorate said real estate taxes upon Purchaser's receipt of the actual
tax bill for the tax year in question, if any. Seller reserves the right to
continue to contest any assessment of the Property or any portion thereof and to
attempt to obtain a refund for any taxes previously paid. Seller shall retain
all rights with respect to any refund of taxes (net of any refunds due tenants
for taxes collected from tenants) applicable to any period prior to the Closing
Date.


5.7    Except for utilities billed directly to tenants, utilities shall be
prorated as of the Proration Date based upon estimates using the prior month's
actual invoices.


5.8    Purchaser shall be responsible for and pay for all "Leasing Costs" which
shall include: (a) the cost of all tenant improvements, (b) all leasing
commissions, (c) all space planning costs, and (d) all legal costs, that are due
and payable as a result of Leases made pursuant to: (i) Existing Proposals
listed on Schedule 4 attached hereto which Purchaser is hereby deemed to have
approved, and (ii) any New Proposal which Purchaser approved, or is deemed to
have approved as provided in Section 15 of this Agreement. Notwithstanding the
foregoing, Purchaser shall receive a credit at Closing for the tenant
improvement allowances and the leasing commissions in connection with the
pending lease proposals with Free People of Pennsylvania and Union Pacific Café,
whether or not such new Leases are signed prior to Closing. If Seller does not
enter into a lease with Free People of Pennsylvania prior to Closing, then
Purchaser shall receive a credit at Closing in the amount of Thirty-One Thousand
Seven Hundred Ten and No/100 Dollars ($31,710.00). If Seller does not enter into
a lease with Union Pacific Café prior to Closing, then Purchaser shall receive a
credit at Closing in the amount of Fifty-One Thousand and No/100 Dollars
($51,000.00).


5.9    All insurance policies and property management agreements shall be
terminated as of the Closing Date and there shall be no proration with respect
to these items.




All other items which are customarily prorated in transactions similar to the
transaction contemplated hereby and which were not heretofore dealt with, will
be prorated as of the Proration Date. In the event any prorations or
computations made under this Section are based on estimates or prove to be
incorrect, then either party shall be entitled to an adjustment to correct the
same, provided that it makes written demand on the party from whom it is
entitled to such adjustment within one hundred and twenty (120) days after the
end of the calendar year in which the Closing occurs except for Tenant
Contributions and percentage rents not yet collected. Purchaser shall indemnify
and hold Seller harmless from and against any and all liabilities, losses,
damages, claims and costs (including




--------------------------------------------------------------------------------




reasonable attorney fees, court costs and litigation expenses) (i) in connection
with Purchaser's assumption of responsibility for the Leasing Costs as provided
in Section 5.8 herein, including but not limited to any and all obligations
under third party contracts assumed by Purchaser as provided by Sections 4.3 (a)
(iv) hereof; and (ii) for which Purchaser received credits pursuant to this
Section 5. The indemnity set forth in the immediately preceding sentence and the
covenants contained in this Section 5 shall survive Closing.


6.    Seller's Representations, Warranties and Covenants. Seller hereby
represents, warrants and covenants as follows:


6.1    Power. Seller has the legal power, right and authority to enter into this
Agreement and the instruments referenced herein and to consummate the
transactions contemplated hereby.


6.2    Requisite Action. All requisite action (corporate, trust, partnership or
otherwise) has been taken by Seller in connection with entering into this
Agreement and the instruments referenced herein and the consummation of the
transactions contemplated hereby. No consent of any partner, shareholder,
member, creditor, investor, judicial or administrative body, authority or other
party is required which has not been obtained to permit Seller to enter into
this Agreement and consummate the transaction contemplated hereby.


6.3    Authority. The individuals executing this Agreement and the instruments
referenced herein on behalf of Seller have the legal power, right and actual
authority to bind Seller to the terms and conditions hereof and thereof.


6.4    Validity. This Agreement and all documents required hereby to be executed
by Seller are and shall be valid, legally binding obligations of and enforceable
against Seller in accordance with their terms.


6.5.    Conflicts. None of the execution and delivery of this Agreement and
documents referenced herein, the incurrence of the obligations set forth herein,
the consummation of the transactions herein contemplated or referenced herein
conflicts with or results in the material breach of any terms, conditions or
provisions of or constitutes a default under, any bond, note, or other evidence
of indebtedness or any contract, lease or other agreements or instruments to
which Seller is a party.


6.6    Leases. Attached hereto as Schedule 1 is a complete and accurate list of
the Leases as of the date of this Agreement, which shall be updated by Seller as
of Closing, if necessary, to include new Leases and delete terminated Leases.
Schedule 1 also includes a true and correct list of all security deposits that
have not been applied against delinquent rents or otherwise as provided in the
Leases. No tenant or other party has an option or right of first refusal to
purchase any portion of the Property.


6.7    Service Contracts. Attached hereto as Schedule 2 is a complete and
accurate list of the Service Contracts as of the date of this Agreement, which
shall be updated by Seller as of Closing, if necessary, to include new Service
Contracts and delete terminated Service Contracts.






--------------------------------------------------------------------------------




6.8    Notices. To the best of Seller's knowledge, Seller has not received any
written notice that the Property, and all present uses and operations thereof,
are in violation of any applicable zoning or land-use laws that remains uncured.


6.9    Litigation. Except as set forth on Schedule 3 and except for matters
covered by insurance, no litigation has been served upon Seller, nor to the best
of the Seller's knowledge has been filed, or threatened in writing, affecting
the Seller's ability to consummate the transaction contemplated by this
Agreement. Schedule 3 shall be updated by Seller as of Closing, if necessary.


6.10    No Terrorism. Seller is not a person or entity described by Section 1 of
the Executive Order (No. 13,224) Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 Fed. Reg.
49,079 (September 25, 2001), and does not engage in any dealings or
transactions, and is not otherwise associated, with any of those persons or
entities.


6.11    Hazardous Materials. To the best of Seller's knowledge and except as
disclosed in that certain Phase I Environmental Site Assessment dated May 4,
2001, prepared by Qore, (a) there are no Hazardous Materials (except small
quantities of such materials in cleaning supplies or otherwise used in
connection with the ordinary operation of the Property that are stored and
maintained in compliance with Environmental Laws) and (b) there are no
underground storage tanks on the Property. Seller has received no written notice
that the Property is in violation of any Environmental Laws. For purposes of
this paragraph, the parties agree that "Hazardous Materials" means any
hazardous, toxic or dangerous waste, substance or material, pollutant or
contaminant, as defined in all applicable provisions of any Environmental Laws
or the regulations promulgated thereunder, relating to, or imposing liability or
standards of conduct concerning any hazardous substances, hydrocarbons,
hazardous materials, toxic substances or hazardous wastes as defined from time
to time in any other federal, state and local laws or the regulations
promulgated thereunder applicable to the Property or any substance which is
toxic, explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic, or otherwise hazardous, or any substance which contains gasoline,
diesel fuel or other petroleum hydrocarbons, polychlorinated biphenyls (PCBs),
or radon gas, urea formaldehyde, asbestos or lead.


6.12    Operating Statements. To the best of Seller's knowledge, the
year-to-date operating statement for the current year and year-end operating
statements for the last two calendar years provided to Purchaser are true and
correct in all material respects.


6.13    The warranties and representations set forth in this Section 6 shall be
deemed remade as of Closing and updated if necessary, and said warranties and
representations as so remade and updated shall survive Closing subject to
Section 19. In the event any update to Seller's warranties and representations
discloses a matter or circumstance that is material and adverse to Purchaser and
not otherwise permitted herein, Seller shall not be in default hereunder and
shall have no liability as a result thereof, and Purchaser's sole right and
remedy as a result thereof shall be the right to terminate this Agreement by
giving written notice thereof to Seller, and thereupon all Earnest Money shall
be refunded to Purchaser and neither party shall have any further rights or
obligations hereunder, except for the Surviving Obligations.






--------------------------------------------------------------------------------




As used in this Section 6, the term "to Seller's knowledge" "actual knowledge"
or "best of Sellers knowledge" or words of similar import (i) shall mean the
actual knowledge of Paul Rezents and not to any other persons, (ii) shall mean
the actual knowledge of such individuals, without any investigation or inquiry
of any kind, and (iii) shall not mean such individuals are charged with
knowledge of the acts, omissions and/or knowledge of Seller's agents or
employees.


Notwithstanding anything contained in this Agreement to the contrary, Seller
shall have no liability for breaches of any representations, warranties and
certifications (individually, a "Representation" and collectively, the
"Representations") which are made by Seller herein or in any of the documents or
instruments required to be delivered by Seller hereunder if Purchaser, its
officers, employees, shareholders, members, partners, or agents had knowledge of
such breach by Seller (including, without limitation, knowledge gained by
Purchaser or any such related party in the course of its Due Diligence as to a
fact or circumstance which, by its nature, indicates that a Representation was
or has become untrue or inaccurate) at Closing and Purchaser elects to proceed
to close the transaction contemplated by this Agreement, and Purchaser shall not
otherwise have the right to bring any lawsuit or other legal action against
Seller, nor pursue any other remedies against Seller, as a result of the breach
of such Representation caused thereby.


7.    Purchase As-Is. EXCEPT FOR THE REPRESENTATIONS OF SELLER EXPRESSLY SET
FORTH IN SECTION 6 OF THIS AGREEMENT, PURCHASER WARRANTS AND ACKNOWLEDGES TO AND
AGREES WITH SELLER THAT PURCHASER IS PURCHASING THE PROPERTY IN ITS "AS-IS,
WHERE IS" CONDITION "WITH ALL FAULTS" AND DEFECTS AS OF THE CLOSING DATE AND
SPECIFICALLY AND EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR
GUARANTEES, EITHER EXPRESS OR IMPLIED, AS TO ITS CONDITION, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY, OR ANY OTHER WARRANTY OF ANY KIND, NATURE,
OR TYPE WHATSOEVER FROM OR ON BEHALF OF SELLER. EXCEPT FOR THE REPRESENTATIONS
OF SELLER EXPRESSLY SET FORTH IN SECTION 6 OF THIS AGREEMENT, SELLER
SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER,
STRUCTURAL INTEGRITY, SOIL AND GEOLOGY; (B) THE INCOME TO BE DERIVED FROM THE
PROPERTY; (C) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND
USES WHICH PURCHASER MAY CONDUCT THEREON, INCLUDING THE POSSIBILITIES FOR FUTURE
DEVELOPMENT OF THE PROPERTY; (D) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS
OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY; (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY; (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY,
INCORPORATED INTO THE PROPERTY; (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK
OF REPAIR OF THE PROPERTY; (H) THE PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS
AT, ON, UNDER, OR ADJACENT TO THE PROPERTY OR ANY OTHER ENVIRONMENTAL MATTER OR
CONDITION OF THE PROPERTY; OR (I) ANY OTHER MATTER WITH RESPECT TO THE




--------------------------------------------------------------------------------




PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE REPRESENTATIONS
AND WARRANTIES OF SELLER CONTAINED IN SECTION 6 OF THIS AGREEMENT, ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY WAS
OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS
AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. SELLER IS NOT LIABLE OR
BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY
ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON EXCEPT FOR THE
EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6 OF THIS AGREEMENT. PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER IS A SOPHISTICATED AND
EXPERIENCED PURCHASER OF PROPERTIES SUCH AS THE PROPERTY AND HAS BEEN DULY
REPRESENTED BY COUNSEL IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT.
EXCEPT AS MAY OTHERWISE BE PROVIDED HEREIN, SELLER HAS MADE NO AGREEMENT TO
ALTER, REPAIR OR IMPROVE ANY OF THE PROPERTY.


8.    Purchaser's Representations, Warranties and Covenants. Purchaser hereby
represents, warrants and covenants as follows:


8.1    Power. Purchaser has the legal power, right and authority to enter into
this Agreement and the instruments referenced herein and to consummate the
transactions contemplated hereby.


8.2    Requisite Action. Purchaser will seek approval from its board at the next
regular scheduled meeting (December 13, 2012) and upon receipt of such approval,
all requisite action (corporate, trust, partnership or otherwise) will have been
taken by Purchaser in connection with entering into this Agreement and the
instruments referenced herein and the consummation of the transactions
contemplated hereby. No consent of any partner, shareholder, member, creditor,
investor, judicial or administrative body, authority or other party is required
which has not been obtained or shall not be obtained prior to the expiration of
the Due Diligence Period to permit Purchaser to enter into this Agreement and
consummate the transaction contemplated hereby.


8.3    Authority. The individuals executing this Agreement and the instruments
referenced herein on behalf of Purchaser have the legal power, right and actual
authority to bind Purchaser to the terms and conditions hereof and thereof.


8.4    Validity. This Agreement and all documents required hereby to be executed
by Purchaser are and shall be valid, legally binding obligations of and
enforceable against Purchaser in accordance with their terms.


8.5    Conflicts. Neither the execution and delivery of this Agreement and
documents referenced herein, nor the incurrence of the obligations set forth
herein, nor the consummation of the transactions herein contemplated, nor
referenced herein conflict with or result in the material breach of any terms,
conditions or provisions of or constitute a default under, any bond, note, or




--------------------------------------------------------------------------------




other evidence of indebtedness or any contract, lease or other agreements or
instruments to which Purchaser is a party.


8.6    Litigation. There is no action, suit or proceeding pending or threatened
against Purchaser in any court or by or before any other governmental agency or
instrumentality which would materially and adversely affect the ability of
Purchaser to carry out the transactions contemplated by this Agreement.


8.7    ERISA.  No assets used by Purchaser in connection with the transaction
contemplated by this Agreement constitute the assets of (i) any "employee
benefit plan" as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), which is subject to Title I of
ERISA, (ii) any "plan" as defined in Section 4975 of the Internal Revenue Code
of 1986, as amended (the "Code"), which is subject to Section 4975 of the Code,
or (iii) any entity deemed to hold "plan assets" (within the meaning of 29
C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA) of any such
employee benefit plan or plan.


8.8    No Terrorism. Purchaser is not a person or entity described by Section 1
of the Executive Order (No. 13,224) Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
66 Fed. Reg. 49,079 (September 25, 2001), and does not engage in any dealings or
transactions, and is not otherwise associated, with any of those persons or
entities.


8.9    The warranties and representations set forth in this Section 8 shall be
deemed remade as of Closing and shall survive Closing, and said warranties and
representations as so remade set forth in herein shall be deemed waived unless
Seller has (i) given Purchaser written notice of any such claim prior to the
date which is six (6) months after the Closing Date, and (ii) filed suit within
one (1) month after delivery to Purchaser of any such notice of claim.


9.    Closing Costs. Seller shall pay the following expenses: (i) the costs to
obtain the Owner's Title Policy in the amount of the Purchase Price; (ii) the
costs of the Existing Survey; (iii) 50% of all closing escrow fees, including
"New York Style" closing fees; (iv) the cost of any transfer taxes; and (v)
Seller's legal fees and expenses. Purchaser shall pay the following expenses:
(a) the costs for any endorsements to the title policy, including, without
limitation, modification of the "survey exception"; (b) the cost of any
reinsurance of the title policy; (c) the costs to obtain the Amended Survey; (d)
50% of all closing escrow fees, including "New York Style" closing fees; (e) the
fee for the recording of the Deed; (f) all costs and expenses incurred in
connection with the transfer of any transferable permits, warranties or licenses
in connection with the ownership or operation of the Property; (g) all costs and
expenses associated with Purchaser's financing, if any; and (h) Purchaser's
legal fees and expenses. The provisions of this Section 9 shall survive Closing
or any termination of this Agreement.


10.    Commissions. Seller shall be solely responsible for the payment of the
commission to Holliday Fenoglio Fowler. Seller and Purchaser each warrant and
represent to the other that (other than Holliday Fenoglio Fowler) neither has
had any dealings with any broker, agent, or finder relating to the sale of the
Property or the transactions contemplated hereby, and each agrees to indemnify
and hold the other harmless against any claim for brokerage commissions,
compensation or fees by any




--------------------------------------------------------------------------------




broker, agent, or finder in connection with the sale of the Property or the
transactions contemplated hereby resulting from the acts of the indemnifying
party. The provisions of this Section 10 shall survive Closing or any
termination of this Agreement.


11.    New York Style Closing. It is contemplated that the transaction shall be
closed by means of a so-called New York Style Closing, with the concurrent
delivery of the documents of title, transfer of interest, and the payment of the
Purchase Price. Seller and Purchaser agree to use reasonable efforts to complete
all requirements for Closing prior to the Closing Date. Seller and Purchaser
also agree that disbursement of the Purchase Price, as adjusted by the
prorations, shall not be conditioned upon the recording of the Deed, but rather,
upon the agreement by the Title Company to issue the Owner's Title Policy.
Seller and Purchaser shall each provide any undertaking to the Title Company
reasonably necessary to accommodate the New York Style Closing.


12.    Attorneys' Fees and Costs. In the event suit or action is instituted to
interpret or enforce the terms of this Agreement, or in connection with any
arbitration or mediation of any dispute, the prevailing party shall be entitled
to recover from the other party such sum as the court, arbitrator or mediator
may adjudge reasonable as such party's costs and attorney's fees, including such
costs and fees as are incurred in any trial, on any appeal, in any bankruptcy
proceeding (including the adjudication of issues peculiar to bankruptcy law) and
in any petition for review. Each party shall also have the right to recover its
reasonable costs and attorney's fees incurred in collecting any sum or debt owed
to it by the other party, with or without litigation, if such sum or debt is not
paid within fifteen (15) days following written demand therefor. The provisions
of this Section 12 shall survive Closing or any termination of this Agreement.


13.    Notice. All notices, demands, deliveries and communications (a "Notice")
under this Agreement shall be delivered or sent by: (i) first class, registered
or certified mail, postage prepaid, return receipt requested, (ii) nationally
recognized overnight carrier, or (iii) facsimile with original Notice sent via
overnight delivery addressed to the address of the party in question set forth
in the first paragraph of this Agreement and copies to the parties designated
below or to such other address as either party may designate by Notice pursuant
to this Section 13. Notices shall be deemed given (x) three business days after
being mailed as provided in clause (i) above, (y) one business day after
delivery to the overnight carrier as provided in clause (ii) above, or (z) on
the day of the transmission of the facsimile so long as it is received in its
entirety by 5:00 p.m. (Chicago time) on such day and the original of such Notice
is received the next business day via overnight mail as provided in clause (iii)
above.


Notices to Seller copy to:    Haynes and Boone, LLP
2323 Victory Avenue, Suite 700
Dallas, Texas 75219
Attn: Richard K. Martin
facsimile no. 214-200-0740




Notices to Purchaser copy to:    Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, Ohio 43215




--------------------------------------------------------------------------------




Attn: George A. Schmidt, Esq.
facsimile no. 614-621-9321


14.    Fire or Other Casualty; Condemnation.


14.1    If the Property or any part thereof is damaged by fire or other casualty
prior to the Closing Date which would cost in excess of Two Million Five Hundred
Thousand Dollars ($2,500,000.00) to repair (as determined by an insurance
adjuster selected by the insurance carriers), Purchaser may terminate this
Agreement by written notice to Seller given on or before the earlier of (i)
twenty (20) days following such casualty or (ii) the Closing Date. In the event
of such termination, this Agreement shall be of no further force and effect and,
except for the Surviving Obligations, neither party shall thereafter have any
further obligation under this Agreement, and Seller shall direct the Escrow
Company to promptly return all Earnest Money to Purchaser. If Purchaser does not
elect to terminate this Agreement or the cost of repair is determined by said
adjuster to be less than Two Million Five Hundred Thousand Dollars
($2,500,000.00), then the Closing shall take place as herein provided without
abatement of the Purchase Price, and Seller shall assign and transfer to
Purchaser on the Closing Date, without warranty or recourse, all of Seller's
right, title and interest to the balance of insurance proceeds paid or payable
to Seller on account of such fire or casualty remaining after reimbursement to
Seller for the total amount of all costs and expenses incurred by Seller in
connection therewith including but not limited to making emergency repairs,
securing the Property and complying with applicable governmental requirements.
Seller shall pay to Purchaser the amount of the deductible of any of Seller's
applicable insurance policies.


14.2    If any material portion of the Property is taken in eminent domain
proceedings prior to Closing, Purchaser may terminate this Agreement by notice
to Seller given on or before the earlier of (i) twenty (20) days after such
taking or (ii) the Closing Date, and, in the event of such termination, this
Agreement shall be of no further force and effect and, except for the Surviving
Obligations, neither party shall thereafter have any further obligation under
this Agreement, and Seller shall direct the Escrow Company to promptly return
all Earnest Money to Purchaser. If Purchaser does not so elect to terminate or
if the taking is not material, then the Closing shall take place as herein
provided without abatement of the Purchase Price, and Seller shall deliver or
assign to Purchaser on the Closing Date, without warranty or recourse, all of
Seller's right, title and interest in and to all condemnation awards paid or
payable to Seller.


15.    Operations After Date of This Agreement. Seller covenants and agrees with
Purchaser that:


(a) after the date hereof through the Closing, Seller will (except as
specifically provided to the contrary herein):


(i)    Refrain from transferring any of the Property or creating on the Property
any easements or mortgages which will survive Closing or permitting any changes
to the zoning classification of the Land;


(ii)    Refrain from entering into or amending any contracts, or other
agreements (excluding leases) regarding the Property (other than contracts in
the ordinary and usual course of business and which are cancelable by the owner
of the Property without penalty within thirty (30) days after giving notice
thereof);




--------------------------------------------------------------------------------






(iii)    Continue to operate, maintain, and repair the Property in a manner
consistent with Seller's current practices;


(iv)    Comply with the material terms of the Leases;


(v)    Refrain from offering the Property for sale or marketing the same; and


(vi)    Deliver or make available to Purchaser copies of all new Leases entered
into after the date hereof and copies of all Proposals entered into after this
date (the "New Proposals").


(b) after the date hereof through the Closing, Seller shall not, without the
prior written consent of Purchaser, which consent shall not be unreasonably
withheld, conditioned or delayed (except where such consent is deemed granted as
provided in this Agreement) (i) amend any Leases, (ii) cancel any Leases, or
(iii) execute any new leases; provided, however, that Seller shall be permitted
to enter into, and Purchaser shall be deemed to have approved and consented to,
any lease agreement or amendment that is required pursuant to an existing Lease
or memorializes the exercise of an existing right or option under an existing
Lease. Purchaser shall have five (5) days from its receipt of any New Proposal
to notify Seller in writing of its approval or rejection of any such New
Proposal. If no such notice is received by Seller within such period then
Purchaser shall be deemed to have approved any such New Proposal. Seller shall
have the right to execute lease documents evidencing an Existing Proposal or a
New Proposal approved or deemed approved by Purchaser as provided in this
Agreement.


16.    Assignment. Purchaser shall not assign this Agreement without Seller's
prior written consent which consent may be withheld for any reason or no reason,
provided however, that on the Closing Date, Purchaser shall have the right to
assign its rights under this Agreement to Glimcher Realty Trust, a Maryland real
estate investment trust ("GRT") or to any entity that owns or is owned in whole
or in part by Purchaser, GRT, or to a venture of which Purchaser, GRT or an
affiliate is a member. Any assignment shall be conditioned upon Seller's receipt
of a duly executed express assumption of all of the duties and obligations of
Purchaser by the proposed assignee in a form reasonably acceptable to Seller not
less than five (5) business days prior to the Closing Date. Any such assignment
shall not release Purchaser from its obligations under this Agreement until
Closing occurs. This Agreement shall apply to, inure to the benefit of and be
binding upon and enforceable against the parties hereto and their respective
successors and assigns.


17.    Remedies.


(a)    (i) IN THE EVENT THAT SELLER SHALL FAIL TO CONSUMMATE THIS AGREEMENT AND
SUCH FAILURE IS NOT A RESULT OF PURCHASER'S DEFAULT OR A TERMINATION OF THIS
AGREEMENT BY PURCHASER OR SELLER PURSUANT TO A RIGHT TO DO SO UNDER THE
PROVISIONS HEREOF, PURCHASER, IN THE CASE WHERE SUCH FAILURE IS BASED UPON A
VOLUNTARY BREACH BY SELLER ("SELLER'S DEFAULT"), SHALL, AS ITS SOLE AND
EXCLUSIVE REMEDY, BE ENTITLED TO EITHER: (A) SEEK THE REMEDY OF SPECIFIC
PERFORMANCE, OR (B) TERMINATE THIS AGREEMENT AND RECEIVE A REFUND OF THE EARNEST
MONEY. IN NO EVENT SHALL




--------------------------------------------------------------------------------




SELLER BE LIABLE TO PURCHASER FOR ANY DAMANGES INCLUDING WITHOUT LIMITATION
PUNITIVE, SPECULATIVE OR CONSEQUENTIAL DAMAGES. IN THE CASE WHERE SUCH FAILURE
IS BASED UPON AN INVOLUNTARY BREACH BY SELLER, PURCHASER, AS ITS SOLE AND
EXCLUSIVE REMEDY, MAY TERMINATE THIS AGREEMENT AND RECEIVE A REFUND OF THE
EARNEST MONEY. EXCEPT IN CONNECTION WITH THE REMEDY OF SPECIFIC PERFORMANCE,
PURCHASER SHALL NOT BE ENTITLED TO RECORD A LIS PENDENS OR NOTICE OF PENDENCY OF
ACTION AGAINST THE PROPERTY FOR ANY REASON WHATSOEVER.


(ii) PURCHASER SHALL (A) NOTIFY SELLER OF ITS ELECTION TO SEEK THE REMEDY OF
SPECIFIC PERFORMANCE ON OR BEFORE THE DATE WHICH IS FORTY FIVE (45) DAYS AFTER
THE DATE OF A SELLER'S DEFAULT AND (B) INSTITUTE PROCEEDINGS SEEKING SUCH REMEDY
ON OR BEFORE THE DATE WHICH IS THIRTY (30) DAYS AFTER THE DATE OF PURCHASER'S
NOTICE.


(iii) PURCHASER SHALL BE DEEMED TO HAVE WAIVED ITS ELECTION TO SEEK THE REMEDY
OF SPECIFIC PERFORMANCE IF PURCHASER DOES NOT (x) NOTIFY SELLER OF SUCH ELECTION
AS PROVIDED IN SECTION 17(a)(ii) (A) HEREINABOVE, OR (y) INSTITUTE PROCEEDINGS,
SEEKING SUCH REMEDY AS PROVIDED IN SECTION 17(a)(ii)(B) HEREINABOVE.


(iv) NOTWITHSTANDING ANYTHING IN THIS SECTION 17(a) TO THE CONTRARY, FAILURE OF
A CONDITION PRECEDENT SHALL NOT BE A DEFAULT HEREUNDER OR ENTITLE PURCHASER TO
ANY REMEDY, AND SHALL ONLY ENTITLE PURCHASER TO A REFUND OF THE EARNEST MONEY TO
THE EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT.


(b)    IN THE EVENT THAT AFTER THE INITIAL EARNEST MONEY HAS BECOME
NONREFUNDABLE, PURCHASER SHOULD FAIL TO CONSUMMATE THIS AGREEMENT FOR ANY
REASON, EXCEPT SELLER'S DEFAULT OR THE TERMINATION OF THIS AGREEMENT BY
PURCHASER OR SELLER PURSUANT TO A RIGHT TO DO SO UNDER THE TERMS AND PROVISIONS
HEREOF, THEN SELLER, AS ITS SOLE AND EXCLUSIVE REMEDY MAY TERMINATE THIS
AGREEMENT BY NOTIFYING PURCHASER THEREOF AND RECEIVE OR RETAIN THE EARNEST MONEY
AS LIQUIDATED DAMAGES, PROVIDED THAT THIS PROVISION SHALL NOT LIMIT SELLER'S
RIGHTS TO PURSUE AND RECOVER ON A CLAIM WITH RESPECT TO ANY SURVIVING
OBLIGATIONS. THE PARTIES AGREE THAT SELLER WILL SUFFER DAMAGES IN THE EVENT OF
PURCHASER'S DEFAULT ON ITS OBLIGATIONS. ALTHOUGH THE AMOUNT OF SUCH DAMAGES IS
DIFFICULT OR IMPOSSIBLE TO DETERMINE, THE PARTIES AGREE THAT THE AMOUNT OF THE
EARNEST MONEY IS A REASONABLE ESTIMATE OF SELLER'S LOSS IN THE EVENT OF
PURCHASER'S DEFAULT. THUS, SELLER SHALL ACCEPT AND RETAIN THE EARNEST MONEY AS
LIQUIDATED DAMAGES BUT NOT AS A PENALTY. EXCEPT AS OTHERWISE SET FORTH IN THIS
SECTION 17(b), SUCH LIQUIDATED DAMAGES SHALL CONSTITUTE SELLER'S SOLE AND
EXCLUSIVE REMEDY. IN THE EVENT SELLER IS ENTITLED TO THE EARNEST MONEY AS
LIQUIDATED DAMAGES, PURCHASER AGREES TO TAKE ALL SUCH ACTIONS AND EXECUTE AND
DELIVER ALL




--------------------------------------------------------------------------------




SUCH DOCUMENTS NECESSARY OR APPROPRIATE TO EFFECT SUCH PAYMENT. IN THE EVENT
SELLER SUCCESSFULLY BRINGS SUIT OR ACTION TO ENFORCE THE FOREGOING PROVISION,
SELLER SHALL BE ENTITLED TO RECOVER FROM PURCHASER ITS ACTUAL ATTORNEYS' FEES,
COURT COSTS AND LITIGATION EXPENSES IN CONNECTION THEREWITH.


SELLER AND PURCHASER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE
PROVISIONS OF THE FOREGOING LIQUIDATED DAMAGES PROVISION AND AGREE TO BE BOUND
BY ITS TERMS.


18.    Miscellaneous.


18.1    Entire Agreement. This Agreement, together with the exhibits attached
hereto, constitute the entire agreement of the parties hereto regarding the
purchase and sale of the Property, and all prior agreements, understandings,
representations and statements, oral or written, are hereby merged herein. In
the event of a conflict between the terms of this Agreement and any prior
written agreements, the terms of this Agreement shall prevail. This Agreement
may only be amended or modified by an instrument in writing, signed by the party
intended to be bound thereby.


18.2    Time. All parties hereto agree that time is of the essence in this
transaction. If the time for performance of any obligation hereunder shall fall
on a Saturday, Sunday or holiday (national, in the State of Illinois or the
state in which the Property is located) such that the obligation hereby cannot
be performed, the time for performance shall be extended to the next such
succeeding day where performance is possible.


18.3 Counterpart Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.


18.4 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF TEXAS AND FOR ALL PURPOSES SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.


18.5 Publicity. Seller and Purchaser hereby covenant and agree that, at all
times after the date of execution hereof and continuing after the Closing,
unless consented to in writing by the other party, no press release or other
public disclosure concerning this transaction shall be made except disclosures
required by law, and each party agrees to use commercially efforts to prevent
disclosure of this transaction. The provisions of this Section 18.5 shall
survive Closing or any termination of this Agreement.


18.6 Recordation. Purchaser shall not record this Agreement or a memorandum or
other notice thereof in any public office without the express written consent of
Seller. A breach by Purchaser of this covenant shall constitute a material
default by Purchaser under this Agreement.


18.7 Benefit. This Agreement is for the benefit of Purchaser and Seller, and
except as provided in the indemnities granted by Purchaser in this Agreement and
in the Purchase Documents (as defined in Section 19) with respect to the
Indemnified Parties listed therein, no other person or entity will




--------------------------------------------------------------------------------




be entitled to rely on this Agreement, receive any benefit from it or enforce
any provisions of it against Purchaser or Seller.


18.8 Section Headings. The Section headings contained in this Agreement are for
convenience only and shall in no way enlarge or limit the scope or meaning of
the various and several Sections hereof.


18.9 Further Assurances. Purchaser and Seller agree to execute all documents and
instruments reasonably required in order to consummate the purchase and sale
herein contemplated.


18.10 Severability. If any portion of this Agreement is held to be unenforceable
by a court of competent jurisdiction, the remainder of this Agreement shall
remain in full force and effect.


18.11 Waiver of Trial by Jury. Seller and Purchaser, to the extent they may
legally do so, hereby expressly waive any right to trial by jury of any claim,
demand, action, cause of action, or proceeding arising under or with respect to
this Agreement, or in any way connected with, or related to, or incidental to,
the dealings of the parties hereto with respect to this Agreement or the
transactions related hereto or thereto, in each case whether now existing or
hereafter arising, and irrespective of whether sounding in contract, tort, or
otherwise. To the extent they may legally do so, Seller and Purchaser hereby
agree that any such claim, demand, action, cause of action, or proceeding shall
be decided by a court trial without a jury and that any party hereto may file an
original counterpart or a copy of this Section with any court as written
evidence of the consent of the other party or parties hereto to waiver of its or
their right to trial by jury.


18.12 Independent Counsel. Purchaser and Seller each acknowledge that: (a) they
have been represented by independent counsel in connection with this Agreement;
(b) they have executed this Agreement with the advice of such counsel; and (c)
this Agreement is the result of negotiations between the parties hereto and the
advice and assistance of their respective counsel. The fact that this Agreement
was prepared by Seller's counsel as a matter of convenience shall have no import
or significance. Any uncertainty or ambiguity in this Agreement shall not be
construed against Seller because Seller's counsel prepared this Agreement in its
final form.


18.13 Governmental Approvals. Nothing contained in this Agreement shall be
construed as authorizing Purchaser to apply for a zoning change, variance,
subdivision maps, lot line adjustment, or other discretionary governmental act,
approval or permit with respect to the Property prior to the Closing, and
Purchaser agrees not to do so. Purchaser agrees not to submit any reports,
studies or other documents, including, without limitation, plans and
specifications, impact statements for water, sewage, drainage or traffic,
environmental review forms, or energy conservation checklists to any
governmental agency, or any amendment or modification to any such instruments or
documents prior to the Closing. Purchaser's obligation to purchase the Property
shall not be subject to or conditioned upon Purchaser's obtaining any variances,
zoning amendments, subdivision maps, lot line adjustment or other discretionary
governmental act, approval or permit.


18.14 No Waiver. No covenant, term or condition of this Agreement other than as
expressly set forth herein shall be deemed to have been waived by Seller or
Purchaser unless such waiver is in writing and executed by Seller or Purchaser,
as the case may be.






--------------------------------------------------------------------------------




18.15 Discharge and Survival. The delivery of the Deed by Seller, and the
acceptance thereof by Purchaser shall be deemed to be the full performance and
discharge of every covenant and obligation on the part of Seller to be performed
hereunder except the Surviving Obligations. No action shall be commenced after
the Closing on any covenant or obligation except the Surviving Obligations.


19. Exculpation of Seller and Related Parties. Notwithstanding anything to the
contrary contained in this Agreement or in any exhibits attached hereto or in
any documents executed or to be executed in connection herewith (collectively,
including this Agreement, said exhibits and all such documents, the "Purchase
Documents"), it is expressly understood and agreed by and between the parties
hereto that: (i) the recourse of Purchaser or its successors or assigns against
Seller with respect to the alleged breach by or on the part of Seller of any
representation, warranty, covenant, undertaking, indemnity or agreement
contained in any of the Purchase Documents (collectively, "Seller's
Undertakings") shall (x) be deemed waived unless Purchaser has delivered to
Seller written notice that Purchaser is seeking recourse under Seller's
Undertakings (the "Recourse Notice") after the Closing Date but prior to the
date that is six (6) months after the Closing Date and Purchaser has filed suit
with respect to same within one (1) month after the date of Purchaser's delivery
to Seller of the Recourse Notice, and (y) be limited to an amount not to exceed
Seven Hundred Fifty Thousand Dollars ($750,000.00) in the aggregate of all
recourse of Purchaser under the Purchase Documents; and (ii) no personal
liability or personal responsibility of any sort with respect to any of Seller's
Undertakings or any alleged breach thereof is assumed by, or shall at any time
be asserted or enforceable against, Seller or HCM, or against any of their
respective shareholders, directors, officers, employees, agents, constituent
partners, members, beneficiaries, trustees or representatives except as provided
in (i) above with respect to Seller.


20.    Option Fee: The sum of $100.00 (the "Option Fee") is a non-refundable
portion of the Earnest Money as consideration for Purchaser's exclusive right to
inspect and purchase the Real Property pursuant to this Agreement and for
Seller's execution, delivery, and performance of this Agreement. Any reference
in this Agreement to the Earnest Money being returned to Purchaser means the
Escrow Company shall return the Earnest Money (less the non-refundable Option
Fee) to Purchaser and the Escrow Company shall deliver the Option Fee to Seller.


21.    Waiver of Consumer Rights: Purchaser, after consultation with an attorney
of its own selection (which counsel was not directly or indirectly identified,
suggested or selected by Seller or any agent of Seller) hereby voluntarily
waives its rights under the Deceptive Trade Practices - Consumer Protection Act
(Section 17.41, et seq., Business and Commerce Code), a law that gives consumers
special rights and protections. Purchaser hereby acknowledges to Seller that
Purchaser and Seller are not in a significantly disparate bargaining position.


22.    Notice to Tenants: Purchaser hereby expressly agrees, confirms and
acknowledges that Purchaser shall immediately after Closing deliver to each
tenant of the Property a signed statement acknowledging that Purchaser is the
new owner of the Property and that Purchaser is responsible for all such
tenants' security deposits providing an exact dollar amount of each security
deposit. Purchaser also hereby expressly agrees, confirms and acknowledges that
Purchaser shall be liable for (and Purchaser hereby expressly assumes all
liability for) all such security deposits that are transferred from Seller to
Purchaser regardless of whether notice is given to the tenants of the Property




--------------------------------------------------------------------------------




in accordance with the provisions of this Section 22. The provisions of this
Section 22 shall survive the Closing.


23. Notice to Purchaser. In accordance with the requirements of the Texas Real
Estate License Act, Purchaser is hereby advised by Broker that (i) Purchaser
should be furnished with or obtain a policy of title insurance or have the
abstract covering the Property examined by any attorney of its own selection,
and (ii) unless otherwise agreed to in writing by the parties hereto, Broker is
being paid by Seller and is representing Seller in this transaction.


24.    Notification required by Section 334.9 of Title 30 of the Texas
Administrative Code if property includes sale of conveyance of a tank (or tank
system) which is designed or intended to be installed as an underground or
aboveground storage tank.


"NOTICE REGARDING UNDERGROUND STORAGE TANK:


The underground storage tank(s) which are included in this conveyance are
presumed to be regulated by the Texas Natural Resource Conservation Commission
and may be subject to certain registration and construction notification
requirements found in 30 Texas Administrative Code, Chapter 334."




[NO FURTHER TEXT - SIGNATURES APPEAR ON NEXT PAGE]




IN WITNESS WHEREOF, the parties hereto have caused these presents to be made as
of the day and year first above stated.


SELLER:


UPV Corporation,
a Delaware corporation


By:/s/ Dwight P. Fawcett    
Name:     Dwight P. Fawcett    
Its: President            


PURCHASER:


GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership


By:    GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole general partner




By:/s/ George A. Schmidt        
Name:     George A. Schmidt    
Its: Executive Vice President of Development,
General Counsel and Secretary        




--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES


Exhibit A    -    Legal Description
Exhibit B    -    Form of Earnest Money Escrow Agreement
Exhibit C    -    Form of Tenant Estoppel Certificate
Exhibit D    -    Form of Deed
Exhibit E    -    Form of Bill of Sale
Exhibit F    -    Form of Assignment and Assumption of Leases
Exhibit G
-    Form of Assignment and Assumption of Contracts, Licenses and Permits

Exhibit H    -    Form of Non-Foreign Affidavit
Exhibit I    -    Form of Tenant Notification Letter
Exhibit J    -    Form of Vendor Notification Letter
Schedule 1    -    List of Leases and Security Deposits
Schedule 2    -    List of Service Contracts
Schedule 3    -    List of Litigation
Schedule 4    -    List of Existing Proposals
EXHIBIT A


LEGAL DESCRIPTION



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

EXHIBIT B
Form of Earnest Money Escrow Agreement


NEAR NORTH NATIONAL TITLE LLC




222 N. LaSalle                                Phone: 312-621-8233
Chicago, Illinois                             Fax:    312-419-0778




Escrow No.:____________                    Re: University Park Village,
Date:______________201__                     Fort Worth, Texas


STRICT JOINT ORDER ESCROW


The accompanying $2,500,000 and possibly another $2,500,000 is deposited with
Near North National Title LLC as Escrowee to be delivered by it only upon the
joint order of the undersigned or their respective legal representatives or
assigns.


Escrowee is hereby expressly authorized to disregard, in its sole discretion,
any and all notices or warnings given by any of the parties hereto, or by any
other person or corporation, but the said Escrowee is hereby expressly
authorized to regard and to comply with and obey any and all orders, judgments
or decrees entered




--------------------------------------------------------------------------------




or issued by any court with or without jurisdiction, and in case the said
Escrowee obeys or complies with any such order, judgment or decrees of any court
it shall not be liable to any of the parties hereto or any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being entered without jurisdiction or being subsequently
reversed, modified, annulled, set aside or vacated. In case of any suit or
proceeding regarding this escrow, to which said Escrowee is or may at any time
become a party, it shall have a lien on the contents hereof for any and all
costs, attorneys' and solicitors' fees, whether such attorneys or solicitors
shall be regularly retained or specially employed, and any other expenses which
it may have incurred or become liable for on account thereof, and it shall be
entitled to reimburse itself therefore out of said deposit, and the undersigned
jointly and severally agree to pay said Escrowee upon demand all such costs,
fees and expenses so incurred.


In no case shall the above mentioned deposits be surrendered except on an order
signed by the parties hereto, their respective legal representatives or assigns,
or in obedience of the process or order of court as aforesaid.


Deposits made pursuant to these instructions shall be invested in federally
issued or insured interest bearing instrument(s) on behalf of any party or
parties thereto; provided, that any direction to Escrowee for such investment
shall be expressed in writing and contain the consent of all the parties to this
escrow, and also provided that Escrowee is in receipt of the tax payer's
identification number and investment forms as required. Escrowee will, upon
request, furnish information concerning its procedures and fee schedules for
investment.


Except as to deposits of funds for which Escrowee has received express written
direction concerning investment or other handling, the parties hereto agree that
the Escrowee shall be under no duty to invest or reinvest any deposits at any
time held by it hereunder; and further, that Escrowee may commingle such
deposits with other deposits or with its own funds in the manner provided for
the administration of funds under the applicable laws of the State in which the
funds are held and may use any part or all such funds for its own benefit
without obligation to any party for interest derived thereby, if any; provided,
however, nothing herein shall diminish Escrowee's obligation to apply the full
amount of the deposits in accordance with the terms of this Agreement. In the
event the Escrowee is requested to invest deposits hereunder, Escrowee is not to
be held responsible for any loss of principal or interest which may be incurred
as a result of making the investment for the purposes of these escrow
instructions.


PURCHASER:


GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership


By:    GLIMCHER PROPERTIES CORPORATION,
a Delaware corporation, its sole general partner




Signed By:                    
Name:                        
Its:                        
Address                        
Purchaser's Federal Tax Identification Number:                     


SELLER:


UPV Corporation,
a Delaware corporation






--------------------------------------------------------------------------------




Signed By:                     
Name:                        
Its:                        
Address - c/o Heitman Capital Management LLC, Suite 2500, 191 North Wacker
Drive, Chicago, Illinois 60606.


ACCEPTED:


NEAR NORTH NATIONAL TITLE LLC


By:                         
Name:                        
Its:                        
EXHIBIT C


TENANT ESTOPPEL CERTIFICATE


TO:                    
Glimcher Properties Limited Partnership    UPV Corporation
180 East Broad Street                c/o Heitman Capital Management LLC
Columbus, Ohio 43215                191 N. Wacker Drive
Suite 2500
Chicago, IL 60606


Re:    University Park Village, Fort Worth, Texas (the "Property")


Gentlemen:


The following statements are made with the knowledge that the addressees are
relying on them in connection with the purchase and sale of the Property and the
assignment to Glimcher Properties Limited Partnership, a Delaware limited
partnership ("Purchaser") of the Lease (defined below) in connection therewith,
and the addressees' and their respective lenders, successors and assigns and
successor owners of the Property may rely on them for that purpose.


The undersigned ("Tenant"), being the Tenant under the Lease covering certain
premises ("Leased Premises") in the Property, hereby certifies to the addressees
that the following statements are true, correct and complete as of the date
hereof:


1.    Tenant is the tenant under a lease with ("Landlord") dated _______________
[[INSERT THE TITLE AND DATE OF ALL AMENDMENTS, MODIFICATIONS AND ANY OTHER
AGREEMENTS RELATING TO THE LEASE, i.e. . . ., "as amended by that certain First
Amendment, dated March 8, 1999," . . . ]], ([[collectively,]] the "Lease"). The
Lease demises to Tenant approximately _______ square feet in the Property. The
initial term of the Lease commenced on , , and will expire on , , exclusive of
unexercised renewal options and extension options contained in the Lease. Except
as set forth in this Paragraph 1 there have been no amendments, modifications or
revisions to the lease, and there are no agreements of any kind between Landlord
and Tenant regarding the Leased Premises.






--------------------------------------------------------------------------------




2.    The Lease has been duly authorized and executed by Tenant and is in full
force and effect.


3.    Tenant is presently occupying the Leased Premises. The Lease has not been
assigned by Tenant and no sublease, concession agreement or license covering the
Leased Premises, or any portion of the Leased Premises, has been entered into by
Tenant.


4.    Tenant is currently obligated to pay fixed or base rent under the Lease in
the annual amount of $ , payable in monthly installments of $ . Rent has been
paid under the Lease through , 20 . No rent under the Lease has been paid more
than one (1) month in advance, and no other sums have been deposited with
Landlord other than $ deposited as security under the Lease. The security
deposit is not subject to any set-off or reduction or any increase for interest
or other credit due to tenant. Except as specifically stated in the Lease,
Tenant is entitled to no rent concessions, free rent, allowances or other
similar compensation in connection with renting the Leased Premises.


5.    To Tenant's knowledge, neither Landlord nor Tenant is in default under the
Lease beyond any applicable cure period and, to Tenant's knowledge, no event has
occurred which, with the giving of notice or passage of time, or both, could
result in such a default.


6.    Except as specifically stated in the Lease, Tenant has not been granted
(a) any option to extend the term of the Lease, (b) any option to expand the
Leased Premises or to lease additional space within the Property, (c) any right
of first refusal on any space at the Property, (d) any option or right of first
refusal to purchase the Leased Premises or the Building or any part thereof, or
(e) any option to terminate the Lease prior to its stated expiration.


7.    All obligations and conditions under the Lease to be performed to date by
Landlord have been satisfied, free of defenses and set-offs, including, without
limitation, all construction work in the Leased Premises and Landlord has paid
in full all allowances and inducements due and payable to Tenant.


8.    The Landlord has not rebated, reduced or waived any amounts due from
Tenant under the Lease, nor has Landlord provided financing for, made loans or
advances to, or invested in Tenant's business.


9.    Tenant has not received any notice of any present violation of any
federal, state, county or municipal laws, regulations, ordinances, order or
directives relating to use, operation or condition of the Leased Premises.


EXECUTED as of the day of , 201__


TENANT


                                                          
Name of Tenant
(d/b/a, if any:                         )








--------------------------------------------------------------------------------




By:                        
Name:                        
Title:                        


EXHIBIT D


SPECIAL WARRANTY DEED


NOTICE OF CONFIDENTIALITY RIGHTS. IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS. YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.


THE STATE OF TEXAS        §
§    KNOW ALL PERSONS BY THESE PRESENTS.
COUNTY OF _________
§



That _______________________, a ___________________ ("Grantor"), for and in
consideration of the sum of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration to it in hand paid by ______________, a ______________,
("Grantee") having an address at ___________________________, the receipt and
sufficiency of which are hereby acknowledged and confessed, and subject to the
Permitted Exceptions (as hereinafter defined), has GRANTED, BARGAINED, SOLD, and
CONVEYED, and by these presents does hereby GRANT, BARGAIN, SELL, and CONVEY,
unto Grantee all of the real property situated in ________ County, Texas,
described on the attached Exhibit A, together with all and singular the rights,
benefits, privileges, easements, tenements, hereditaments and appurtenances
thereon or in anywise appertaining thereto, and together with all buildings and
improvements located thereon and any right, title, and interest of Grantor in
and to adjacent streets, alleys, strips, gores, and rights-of-way (collectively,
the "Property").


This conveyance is made and accepted subject and subordinate to those
encumbrances and exceptions (the "Permitted Exceptions") set forth on the
attached Exhibit B, but only to the extent that they affect or relate to the
Property, and without limitation or expansion of the scope of the special
warranty herein contained.


This conveyance is being made subject to a reservation to Grantor and Grantor's
successors and assigns all of Grantor's interest in the oil, gas, and minerals
that are in and under the Property and that may be produced from it; provided,
however, that Grantor and Grantor's successors and assigns shall not have the
right of ingress and egress over the surface of the Property for the purpose of
mining, drilling, storing, transporting, exploring, or developing the oil, gas,
or other minerals, but Grantor and Grantor's successors and assigns shall be
entitled to produce the oil, gas, or other minerals that are under the Property
from wells located and bottomed on other land or by means of one or more
wellbores drilled directionally into the subsurface of the Property from other
land so long as the wellbore enters the subsurface of the Property at a depth at
least five hundred (500) feet beneath the surface, and these retained rights are
expressly excluded from the Property.






--------------------------------------------------------------------------------




TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, unto
Grantee, its heirs, executors, legal representatives, successors and assigns,
forever; and Grantor does hereby bind itself, its heirs, executors, legal
representatives, successors and assigns, to WARRANT and FOREVER DEFEND all and
singular the Property unto Grantee, its heirs, executors, legal representatives,
successors and assigns, against every person whomsoever lawfully claiming or to
claim the same, or any part thereof, except as to the Permitted Exceptions to
conveyance and warranty contained herein, by, through or under Grantor, but not
otherwise.


Grantee, by its acceptance hereof, hereby assumes and agrees to pay any and all
standby fees, taxes, and assessments by any taxing authority for the calendar
year 201_, and subsequent years. Grantee, by its acceptance hereof, hereby
assumes and agrees to pay any and all subsequent taxes and assessments relating
to a subsequent change in the usage or ownership of the Property, whether by
reason of this conveyance or hereafter.




BY ACCEPTING THIS DEED (AS EVIDENCED BY THE RECORDING OF THIS DEED IN THE
OFFICIAL RECORDS OF __________ COUNTY, TEXAS), GRANTEE ACKNOWLEDGES AND AGREES
THAT GRANTEE IS TAKING THE PROPERTY "AS-IS" AND WITHOUT ANY EXPRESS OR IMPLIED
WARRANTIES (EXCEPT FOR GRANTOR'S EXPRESS REPRESENTATIONS AND WARRANTIES SET
FORTH IN THE PURCHASE AND SALE AGREEMENT DATED __________, 201__, ENTERED INTO
BETWEEN GRANTOR AND GRANTEE).


Remainder of Page Intentionally Blank.
Signature Page Follows.
IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor on
the date set forth below to be effective as of the ___ day of ______________,
201_.


GRANTOR.




_________________________________,
a _______________________


By:    _______________________________,
a ____________________________,
its ______________________


Exhibit Only. Do Not Execute
By:        
Name:        
Title:        
Date:     _______________________




--------------------------------------------------------------------------------






STATE OF __________
§

§
COUNTY OF _______________    §


This instrument was acknowledged before me on this _____ day of _______________,
201___, by _______________, _______________ of _______________, a
_______________, on behalf of said _______________.




                                            
NOTARY PUBLIC in and for the
State of ______________


[Seal]


EXHIBIT A
(Special Warranty Deed)
LAND DESCRIPTION


EXHIBIT B
(Special Warranty Deed)
PERMITTED EXCEPTIONS


1.
[Insert Permitted Exceptions]



EXHIBIT E


BILL OF SALE




KNOW ALL MEN BY THESE PRESENTS, that ________________, a _________________
("Seller") in consideration of Ten and 00/00 Dollars ($10.00), the receipt and
sufficiency of which is hereby acknowledged, does hereby sell, assign, transfer,
quit claim and set over unto ______________, a _______________ ("Purchaser") all
furniture, furnishings, fixtures, equipment and other personal property set
forth on Exhibit A attached hereto and made a part hereof (the "Personal
Property") located at, on and about the real estate commonly known as
_______________ and legally described in the Agreement, as hereinafter defined
(the "Premises").


TO HAVE AND TO HOLD the Personal Property unto Purchaser and Purchaser's heirs,
legal representatives, successors and assigns forever.


ALL WARRANTIES OF QUALITY OF FITNESS FOR A PARTICULAR PURPOSE AND
MERCHANTABILITY ARE EXPRESSLY EXCLUDED. THE PERSONAL PROPERTY SOLD HEREUNDER IS
SOLD IN "AS IS" CONDITION WITHOUT ANY REPRESENTATION OR WARRANTY BY SELLER.






--------------------------------------------------------------------------------




Any liability of Seller hereunder shall be limited as set forth in Section 19 of
that certain Agreement of Purchase and Sale between Seller and Purchaser dated
_____________ ___, 201__ (the "Agreement").


IN WITNESS WHEREOF, Seller has signed this Bill of Sale at [[Chicago, Illinois]]
this _____ day of ________________, 201__.




SELLER:


By:                         
a                         
By:                        
Name:                        
Its:                         


EXHIBIT A
(BILL OF SALE)
LIST OF PERSONAL PROPERTY




1) Golf Cart
2) Christmas Wreaths and Garland- Christmas Lights/ 30' Christmas Tree being
stored by Preferred Landscape and Lighting
3) Miscellaneous equipment - ladders, tools
4) Storage Pod to store the above
5) L shape desk; 4 chairs
6) Computer with two screens
7 Brother printer
8) Five Drawer file cabinet; two drawer file cabinet
9) Office equipment
10) Phone Equipment
11) Time Clock


EXHIBIT F


ASSIGNMENT AND ASSUMPTION OF LEASES


FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, _______________, having its principal office c/o Heitman Capital
Management LLC, 191 North Wacker Drive, Chicago, Illinois 60606 ("Assignor"),
hereby sells, transfers, assigns and sets over unto ______________________, c/o
______________________ ("Assignee"), its legal representatives, successors and
assigns all of Assignor's right, title and interest in, to and under (a) those
certain leases referred to on Exhibit A attached hereto and made a part hereof
(the "Leases") affecting the real estate legally described in the Agreement (as
hereinafter defined) and commonly known as _____________, _____________, ___
(the "Property") and (b) the rent therein referred




--------------------------------------------------------------------------------




except, however, that portion of said rent attributable to periods of time prior
to the Closing Date (as defined in that certain Agreement of Purchase and Sale
by and between Assignor and Assignee dated as of ______, 201__; the
"Agreement").


Assignee does hereby accept the foregoing Assignment and Assumption of Leases
subject to the terms and conditions herein and in the Leases, and does hereby
assume, without exculpation, as of the date hereof, and become responsible for
and agree to perform, discharge, fulfill and observe all of the obligations,
terms, covenants, provisions and conditions under the Leases arising from and
after the Closing Date, and Assignee agrees to be liable for the observance and
performance thereof as fully as though Assignee was the original landlord or
lessor thereunder. Assignee agrees to protect, defend, indemnify and hold
harmless Assignor, its legal representatives, successors and assigns from any
and all losses, damages, expenses, fees (including without limitation reasonable
attorneys' fees), court costs, suits, judgments, liability, claims and demands
whatsoever in law or in equity, incurred or suffered by Assignor, its legal
representatives, successors and assigns or any of them arising out of or in
connection with the Leases as to events occurring from and after the Closing
Date. Assignor agrees to protect, defend, indemnify and hold harmless Assignee,
its legal representatives, successors and assigns from any and all losses,
damages, expenses, fees (including, without limitation, reasonable attorneys'
fees), court costs, suits, judgments, liability, claims and demands whatsoever
in law or in equity, incurred or suffered by Assignee, its legal
representatives, successors and assigns or any of them arising out of or in
connection with the Leases as to events occurring prior to the Closing Date.


Notwithstanding anything to the contrary contained in this Assignment and
Assumption of Leases, it is expressly understood and agreed by and between the
parties hereto that any liability of Assignor hereunder shall be limited as set
forth in Section 19 of the Agreement.


This Assignment and Assumption of Leases shall be binding upon and shall inure
to the benefit of Assignor and Assignee and their respective beneficiaries,
legal representatives, heirs, successors and assigns.


This Assignment and Assumption of Leases may be executed in counterparts, and as
so executed shall constitute one and the same agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Leases this ____ day of ___________, 201__.


ASSIGNOR:
,
a                         




By:                        
Name:                        
Its:                        
            
ASSIGNEE:
,




--------------------------------------------------------------------------------




a                         




By:                        
Name:                        
Its:                        




EXHIBIT A
(TO ASSIGNMENT AND ASSUMPTION OF LEASES)
LIST OF LEASESEXHIBIT G


ASSIGNMENT AND ASSUMPTION OF CONTRACTS,
LICENSES AND PERMITS




FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, _______________, having its principal office c/o Heitman Capital
Management LLC, 191 North Wacker Drive, Chicago, Illinois 60606 ("Assignor"),
hereby sells, transfers, assigns and sets over unto ______________________, c/o
______________________ ("Assignee"), its legal representatives, successors and
assigns effective as of the Closing Date (as defined in that certain Agreement
of Purchase and Sale by and between Assignor and Assignee dated as of ________,
201__; the "Agreement") all of Assignor's right, title and interest in, to and
under (a) those agreements referred to on Exhibit A attached hereto and made a
part hereof (the "Contracts") affecting the real estate legally described in the
Agreement and commonly known as _____________, _____________ , (the "Property")
and (b) all licenses, warranties and permits relating to the construction, use
and operation of the Property.


Assignee does hereby accept the foregoing Assignment and Assumption of
Contracts, Licenses and Permits and does hereby assume, without exculpation, as
of the Closing Date, and become responsible for and agree to perform, discharge,
fulfill and observe all of the obligations, terms, covenants, provisions and
conditions under the Contracts arising from and after the date hereof, and
Assignee agrees to be liable for the observance and performance thereof as fully
as though Assignee was the original party thereunder. Assignee agrees to
protect, defend, indemnify and hold harmless Assignor, its legal
representatives, successors and assigns from any and all losses, damages,
expenses, fees (including without limitation reasonable attorneys' fees), court
costs, suits, judgments, liability, claims and demands whatsoever in law or in
equity, incurred or suffered by Assignor, its legal representatives, successors
and assigns or any of them arising out of or in connection with the Contracts,
as to events occurring from and after the Closing Date. Assignor agrees to
protect, defend, indemnify and hold harmless Assignee, its legal
representatives, successors and assigns from any and all losses, damages,
expenses, fees (including, without limitation, reasonable attorneys' fees),
court costs, suits, judgments, liability, claims and demands whatsoever in law
or in equity, incurred or suffered by Assignee, its legal representatives,
successors and assigns or any of them arising out of or in connection with the
Contracts, as to events occurring prior to the Closing Date.






--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Assignment and
Assumption of Contracts, Licenses and Permits, it is expressly understood and
agreed by and between the parties hereto that any liability of Assignor
hereunder shall be limited as set forth in Section 19 of the Agreement.


This Assignment and Assumption of Contracts, Licenses and Permits shall be
binding upon and shall inure to the benefit of Assignor and Assignee and their
respective beneficiaries, legal representatives, heirs, successors and assigns.


This Assignment and Assumption of Contracts, Licenses and Permits may be
executed in counterparts, and as so executed shall constitute one and the same
agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Contracts, Licenses and Permits this ____ day of _______________,
201__.


ASSIGNOR:
,
a                         
By:                        
Name:                        
Its:                        


ASSIGNEE:
,
a                         


By:                        
Name:                        
Its:                        
EXHIBIT A
(TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS,
LICENSES AND PERMITS)


LIST OF CONTRACTSEXHIBIT H


NON-FOREIGN AFFIDAVIT




Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. To inform the transferee that withholding of tax is not
required upon the disposition of a U.S. real property interest by
____________________, a ____________________ ("Transferor"), the undersigned
hereby certifies the following on behalf of the Transferor:


1.    Transferor is not a foreign corporation, foreign partnership, foreign
trust, foreign estate, or foreign person (as those terms are defined in the
Internal Revenue Code and the Income Tax Regulations promulgated thereunder);






--------------------------------------------------------------------------------




2.    Transferor is not a disregarded entity as defined in Sec.
1.1445-2(b)(2)(iii);


3.    Transferor's U.S. employer identification number is _______________; and


4.    Transferor's address is c/o Heitman Capital Management LLC, 191 North
Wacker Drive, Suite 2500, Chicago, Illinois 60606.


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Under penalties of perjury the undersigned declares that it has examined this
certification and to the best of its knowledge and belief it is true, correct
and complete, and it further declares that it has authority to sign this
document on behalf of Transferor.


Dated: , 201__




Transferor:
,
a                         


By:                        
Name:                        
Its:                        
EXHIBIT I


Tenant Notification Letter


____________, 201__


VIA CERTIFIED MAIL - RETURN RECEIPT REQUESTED


[[Tenant]]








Re:    [[PROPERTY NAME]]


Dear Tenant:


You are hereby advised that the above referenced property in which you are a
tenant was sold and your lease was assigned and transferred effective as of the
date of this letter to ______________, a ________________ (the "Purchaser").
Your security deposit and advance rental, if any, has been transferred to the
Purchaser, whose address is set forth below. The above referenced property will
be managed by [[MANAGEMENT COMPANY]] and all checks for rent and other charges
should be made payable to [[______________]] and forwarded to:






--------------------------------------------------------------------------------




[[MANAGEMENT COMPANY]]
[[Property Address]]


In accordance with the terms of your lease, copies of all future notices to
landlord should be sent to:


[[PURCHASER ENTITY]]
[ADDRESS]


If you have any questions or need any additional information, please feel free
to contact the management office at [[Telephone Number]].


Sincerely,


SELLER:        PURCHASER:


,                    ,
a             a                 
By:            By:                    
Name:            Name:                    
Its:            Its:                    
EXHIBIT J


Vendor Notification Letter


, 201__


VIA CERTIFIED MAIL - RETURN RECEIPT REQUESTED


[[Vendor]]








RE:    [[PROPERTY NAME]]


Gentlemen:


This is to advise you that the above referenced property was sold to
________________, a _______________ (the "Purchaser"). As part of the sale, your
contract has been assigned to Purchaser, and any goods, services or utilities
supplied to the property subsequent to the date of this letter shall be for its
account. The above referenced property will be managed by [[Management Company]]
and all future invoices and correspondence and any and all Notices to Purchaser
should be sent to:




[[ADDRESS]]




SELLER:        PURCHASER:






--------------------------------------------------------------------------------




,        
a             a     
By:            By:        
Name:        Name:    
Its:            Its:        


SCHEDULE 1


LIST OF LEASES AND SECURITY DEPOSITS


[Attached]

--------------------------------------------------------------------------------

List of Security Deposits


Lemongrass $7,974.28
Menchie's $5,527.50
SCHEDULE 2


LIST OF SERVICE CONTRACTS


Type of Service
Vendor
Begin
End
Security
Universal Protective Service
6/1/2012
5/31/2013
Parking Lot Lighting
Environmental Lighting Service
6/5/2012
6/4/2013
Landscaping
Phillips Landscape Management
6/1/2012
5/31/2013
Trash
IESI
12/1/2012
11/30/2014
Pest
ABC
10/1/2012
      9/31/2013
Sweeping
Complete Sweep
11/1/2012
12/31/2013
Electric Energy
Constellation Energy
4/26/2011
4/13/2012
 
 
 
 
 
 
 
 



All service contracts are terminable on 30 days' notice.
SCHEDULE 3


LIST OF LITIGATION


NONE
SCHEDULE 4


LIST OF EXISTING PROPOSALS








--------------------------------------------------------------------------------




 
 
 
 
Square Footage
2,114


 
Rent (annual PSF) - Years 1 - 3
$
35.00


 
Years 4 - 7
$
38.00


 
Years 8 - 10
$
41.00


 
Term
10 years


 
 
 
 
 
PSF
 
Tenant Improvement Allowance
$
50.00


$
105,700.00


Leasing Commission
$
21.20


$
44,816.80


LL Work
$
12.42


$
26,262.15


 
 
 







 
 
 
 
Square Footage
3,400


 
Rent (annual PSF) - Years 1 - 2
$
27.00


 
Years 3 - 5
$
35.00


 
Years 6 - 8
$
37.00


 
Years 9 - 10
$
40.00


 
Term
10 years


 
 
 
 
 
PSF
 
Tenant Improvement Allowance
$
30.00


$
102,000.00


Leasing Commission
$
6.00


$
20,400.00


LLWork
$
9.12


$
31,000.00


 
 
 







